Citation Nr: 1613645	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to special monthly pension based on need for regular aid and attendance of another person or at the housebound rate.

2.  Entitlement to an initial rating higher than 30 percent prior to May 29, 2014, for schizophrenia.  


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to October 1969. 

The appeal for special monthly pension came before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  That issue was remanded by the Board in January 2013 for additional development.  

In October 2012, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.  In a January 2016 letter, the Board informed the Veteran that the VLJ who presided at the hearing was no longer employed by the Board and informed him of his options for another Board hearing.  The letter also informed the Veteran that if he did not respond within 30 days of the date of the letter, the Board would assume he did not want another hearing.  No response has been received; thus, the Board finds another hearing is not needed.

In January 2013, the Board referred the issue of entitlement to special monthly compensation based on need for regular aid and attendance or at the housebound rate to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The issue still has not been adjudicated by the AOJ.  Therefore, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 



REMAND

The record indicates that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  Records in the possession of the SSA could be supportive of the Veteran's claim, particularly as the records indicate that SSA has been contacted about providing the Veteran with an aide.  See, e.g., June 2013 private treatment record.  Thus, further development to obtain those records is in order.  

The record reflects that the appellant has filed a timely notice of disagreement with an April 2013 rating decision assigning an initial rating of 30 percent for his service-connected schizophrenia, effective December 4, 2006.  Although the rating was subsequently increased to 100 percent, effective May 29, 2014, the period prior to May 29, 2014, remains at issue.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the RO or the Appeals Management Center (AMC) to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Issue a statement of the case on the issue of entitlement to an initial rating in excess of 30 percent for schizophrenia for the period prior to May 29, 2014.  The appellant must be informed of the criteria for perfecting the appeal.  If the appellant perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the issue is returned to the Board for appellate action.

2.  Undertake appropriate development to obtain a copy of any SSA disability determination(s) for the Veteran and a copy of the records associated with any such determination(s).

3.  Undertake any other development it determines to be warranted.

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

